Name: Commission Regulation (EEC) No 1857/92 of 7 July 1992 fixing the amount of aid for certain grain legumes for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 188/20 Official Journal of the European Communities 8 . 7. 92 COMMISSION REGULATION (EEC) No 1857/92 of 7 July 1992 fixing the amount of aid for certain grain legumes for the 1992/93 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European s Economic Community, Having regard to Council Regulation (EEC) No 762/89 of 20 March 1989 introducing a specific measure for certain : grain legumes (,), as last amended by Regulation (EEC) No 1 753/92 (2), and in particular Article 4 thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 762/89, the amount of the aid is to be fixed bearing in mind the need to ensure the maintenance of areas tradi ­ tionally under grain legume crops, and the aid granted for the said crops under other Community rules ; whereas the Community aid per hectare should be fixed at the level specified in this Regulation ; Whereas verification of the areas used for growing grain legumes has revealed no overrun of the maximum guaranteed area fixed in Article 4 of Commission Regula ­ tion (EEC) No 2353/89 of 28 July 1989 laying down detailed rules for the grant of aid for certain grain legumes (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 For the 1992/93 marketing year the aid for the produc ­ tion of grain legumes introduced by Regulation (EEC) No 762/89 shall be ECU 75 per hectare sown and harvested. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 80, 23. 3. 1989, p. 76. 0 OJ No L 180, 1 . 7. 1992, p. 22. (3) OJ No L 222, 1 . 8. 1989, p. 56.